Case 8:18-cv-01215-JSM-AAS Document 19 Filed 11/19/18 Page 1 of 1 PageID 96


                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION


JENNIFER SYLVESTER,

       Plaintiff,

v.                                                            Case No: 8:18-cv-1215-T-30AAS

CRS BUILDING CORPORATION, a
Florida Profit Corporation, and CRAIG
SAS, individually,

       Defendant.

                                              ORDER

       THIS CAUSE comes before the Court on the Joint Motion for Approval of

Settlement and Entry of an Order of Dismissal (Dkt. 17). Upon review and consideration,

it is therefore

       ORDERED AND ADJUDGED that:

       1.         The Joint Motion for Approval of Settlement and Entry of an Order of

                  Dismissal (Dkt. 17) is GRANTED.

       2.         The settlement is approved.

       3.         This action is DISMISSED WITH PREJUDICE.

       4.         All pending motions, if any, are denied as moot.

       5.         The Clerk is directed to close this file.

       DONE and ORDERED in Tampa, Florida, this 19th day of November, 2018.




Copies furnished to:
Counsel/Parties of Record
